t c summary opinion united_states tax_court brett m ellman petitioner v commissioner of internal revenue respondent docket no 5341-09s filed date brett m ellman pro_se jeffrey a schlei for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner may claim a loss of dollar_figure in arising from his purported investment in fuschia ltd partnership and whether petitioner is entitled to schedule c profit or loss from business deductions for various expenses related to other claimed business activities background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in california when the petition was filed during and for part of petitioner worked as a mechanical engineer in the field of pharmaceutical discovery for illumina inc petitioner left his position as an engineer in to pursue a career as a full-time property developer petitioner concedes that he received a taxable state tax_refund in as determined in the notice_of_deficiency respondent concedes the accuracy-related_penalty under sec_6662 in petitioner entered into a partnership_agreement agreement with fuschia limited_partnership fuschia the agreement in its entirety reads as follows date this is an agreement between brett m ellman and fuschia limited_partnership -- dennis calkins general_partner fuschia limited_partnership agrees to give brett m ellman partnership in numerous projects listed in the attached addendums each addendum must be signed and dated by both partners partnerships are not transferable without the written consent of the other partner if for any reason either partner wishes to sell his percentage of ownership on a project the other partner has first option to purchase brett m ellman will pay a total investment in the amount of dollar_figure five-hundred and fifty thousand and dollars dollar_figure fifty thousand and dollars will be paid at the signing of this agreement and the balance to be paid within days of the above date any dispute or claim arising between either partner out of this contract or any resulting transaction which is not settled by mediation shall be decided by neutral binding arbitration by agreeing to arbitration the parties to this contract expressly give up the right to litigate any dispute in a court or jury trial the agreement was signed and dated by petitioner and dennis calkins mr calkins petitioner provided a copy of an addendum use of the terms partnership and agreement and their derivatives are intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship which is a handwritten document on blank paper that reads as follows addendum august 10th agreed this date per our partnership_agreement dated july 14th the following properties are agreed as being added to the partnership pincite to brett m ellman phase desert willows single family home plan lot desert hot springs ca per attached paperwork unit bed bath unit bed bath la jolla de rosarito condo mexico per attached paperwork la jolla de rosarito condo mexico per attached paperwork the addendum was signed and dated by petitioner and mr calkins but no additional paperwork was attached to the addendum the two properties listed on the addendum located in la jolla de rosarito mexico were not owned by fuschia but were owned by another limited_partnership called ramsgate the other_property listed on the addendum located in desert hot springs california was purchased in date by panelog building systems inc and kristina kukuli the wife of mr calkins a nonnegotiable purchaser copy of a cashier’s check dated date made out to fuschia limited_partnership for dollar_figure was admitted into evidence at trial petitioner also wrote a personal check to dennis calkins on date for dollar_figure which check was negotiated on date the memo line of the personal check reads down payment at trial petitioner explained that his understanding of the agreement was that fuschia was a joint_venture with a purpose of developing properties in mexico and that the properties listed in the addendum were already constructed and served as collateral for future projects after some time petitioner said he began asking mr calkins about the progress of the projects but mr calkins’ responses were allegedly vague and standoffish petitioner claimed that he also requested written confirmation of the projects but never received any petitioner said he finally began making verbal requests for a return of his money but mr calkins did not return petitioner’s calls although petitioner made verbal requests for the return of his money petitioner stated he never sought the services of a mediator or arbitrator to resolve his dispute with mr calkins petitioner stated that in he did not think that the dollar_figure he paid to fuschia and mr calkins would be returned petitioner further stated that mr calkins still resides in san diego county california the same county in which petitioner resides petitioner continues to maintain social contacts with mr calkins and stated that he had in fact seen mr calkins within the last few weeks when asked about the nature of his recent conversation with mr calkins petitioner stated it does not relate to this case although he is not fluent in spanish petitioner allegedly started his own independent business in developing properties in mexico as part of this business petitioner purchased property for development in puerto nuevo mexico in the fall of petitioner created a mexican corporation mx vistas s de r l de c v in petitioner created a u s s_corporation mx vista corp the two corporations did not have income in or but had some income in and in petitioner incurred various expenses related to the non-fuschia property development in mexico for bank charges contractors internet outside services and telephone the largest expenditure was for contractors and included costs for environmental impact reports to determine whether a plot of land was buildable architectural plans including blueprints and engineering calculations and excavation of land to make it appealing to investors petitioner did not provide an explanation for the bank charges or internet outside services and telephone expenses petitioner filed a federal_income_tax return on a schedule c petitioner claimed deductions for other expenses as follows debts from sales or service bank charges contractors internet outside services telephone dollar_figure big_number big_number the deduction for debts from sales or service of dollar_figure relates to petitioner’s payments to fuschia and mr calkins of dollar_figure the deductions for bank charges contractors internet outside services and telephone are expenses from petitioner’s non-fuschia property development activities in mexico during the audit process of petitioner’s federal_income_tax return petitioner submitted a written_statement to the examiner that reads an agreement to conduct business as a joint_venture with fushia sic limited_partnership was initiated on date business with fushia sic did not go as planned and in it was realized that funds of dollar_figure given to fushia sic in should be considered a loss current legal actions may allow me to realize gains for my future tax returns on my tax_return my accountant incorrectly listed these losses as bad_debts dollar_figure and contractors dollar_figure this was listed incorrectly they should have been listed as bad_debts dollar_figure and contractors dollar_figure dollar_figure was paid in cash emphasis added the statement was signed by petitioner and dated date at trial petitioner disavowed the statement explaining that petitioner seeks to explain the discrepancy between dollar_figure and dollar_figure in the written_statement discussed in the following paragraph of the text this was not an accurate statement and stated that there were no current legal actions petitioner further stated i had thought in maybe i could go after this now after speaking with the examiner and maybe i really should go after this and so i had thought to myself i might seek legal actions but i never did in a notice_of_deficiency respondent determined inter alia that petitioner was not entitled to the claimed schedule c deductions for other expenses including the money paid to fuschia and mr calkins and the non-fuschia business expenditures a burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 taxpayers are required to maintain sufficient records to enable the commissioner to determine their correct_tax liability sec_6001 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner has not alleged that sec_7491 applies nor did he introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on him b schedule c fuschia loss as a general_rule sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however in the case of an individual sec_165 limits the deduction to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit and losses of property not connected with a trade_or_business or with a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft a loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs however if there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of a loss with respect to which reimbursement may be received is sustained until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-1 income_tax regs under sec_165 a loss arising from theft is sustained during the taxable_year in which the taxpayer discovers the loss see sec_1_165-1 sec_1_165-8 income_tax regs the term theft includes but is not limited to larceny embezzlement and robbery see sec_1_165-8 income_tax regs whether a theft_loss has been sustained depends upon the law of the jurisdiction wherein the particular loss occurred 34_tc_688 section of the california penal code west supp states the general definition of theft as follows a every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall fraudulently appropriate property which has been entrusted to him or her or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other person of money labor or real or personal_property or who causes or procures others to report falsely of his or her wealth or mercantile character and by thus imposing upon any person obtains credit and thereby fraudulently gets or obtains possession of money or property or obtains the labor or service of another is guilty of theft petitioner urges the court to find that the money he paid to fuschia and mr calkins was lost to theft in however the record does not permit any such finding but even assuming that the money was lost to theft petitioner has not demonstrated that such loss was actually sustained in see sec_1 d i income_tax regs petitioner admitted at trial that in he considered whether he should pursue reimbursement of the moneys paid to fuschia and mr calkins and included in his letter to the irs examiner that current legal actions may allow me to realize gains for my future tax returns in addition although petitioner maintains social contacts with mr calkins and mr calkins resides in san diego county petitioner did not call or subpoena mr calkins to testify on his behalf in the absence of such testimony we infer that it would have been unfavorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir thus we hold that in petitioner had not ascertained with reasonable certainty whether or not reimbursement would be received and therefore that he may not claim as a deduction in that year amounts paid to fuschia and mr calkins see sec_1_165-1 income_tax regs petitioner has at times intimated that the amount deducted is allowable as a bad_debt see generally sec_166 however even if petitioner’s investment in fuschia represented a bona_fide loan petitioner failed to prove inter alia that the debt became worthless in see sec_1_166-2 and sec_1_166-3 income_tax regs c non-fuschia schedule c business expenditures sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses must be directly connected with or pertain to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 however under sec_263 no deduction is allowable for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate such capital expenditures include the cost of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the tax_year and any amount expended for architect’s services sec_1_263_a_-2 d income_tax regs in addition sec_195 provides except as otherwise provided in this section no deduction shall be allowed for start-up_expenditures sec_195 defines start-up_expenditure as any amount-- a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business in the same field as the trade_or_business referred to in subparagraph a would be allowable as a deduction for the taxable_year in which paid_or_incurred the disallowance of deductions under sec_263 and sec_195 does not apply to research_and_experimental_expenditures deductible under sec_174 sec_195 sec_263 however sec_174 provides that no deduction is allowable under sec_174 for any expenditure for the acquisition or improvement of land see 96_tc_903 explaining that the phrase research and experimental for purposes of sec_174 refers to scientific or technological research see also sec_1_174-2 income_tax regs because petitioner’s non-fuschia schedule c expenditures were for the acquisition or improvement of land those expenditures are not deductible under sec_174 see sec_174 although a taxpayer may not deduct the full amount of capital expenditures or startup expenses in the year in which the expense is incurred a taxpayer may be able to amortize or depreciate these expenditures if the taxpayer is engaged in an active trade_or_business for profit sec_162 sec_167 sec_183 sec_195 carrying_on_a_trade_or_business requires a showing of more than an initial investigation of business potential 56_tc_895 glotov v commissioner tcmemo_2007_147 rather the taxpayer’s business operations must actually have commenced a taxpayer has not ‘engaged in carrying on any trade or business’ within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 see also kinney v commissioner tcmemo_2008_287 taxpayer constructed building and located key client but expenditures not deductible because welding business had not started operating petitioner contends that he incurred costs for contractors bank charges internet outside services and telephone as a result of his non-fuschia property development activities petitioner testified that the contractor fees included environmental impact reports architectural plans and excavation of land to attract investors petitioner did not provide any explanation or other evidence regarding the bank charges or internet outside services and telephone expenses during petitioner had not started developing any property therefore on the record before us we are unable to find that petitioner’s non-fuschia property development activities were more than mere preparations for entering into business accordingly we hold that in petitioner’s non- fuschia property development_expenditures were not incurred by an active trade_or_business and therefore are nondeductible conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and for petitioner as to the penalty
